Citation Nr: 0736729	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  03-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
variously characterized as manifested by chronic cough, 
breathing difficulty, bronchitis, headaches, dizziness, chest 
pain, and asbestosis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active military service from August 1956 to 
August 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2003 signed statement, the veteran requested to 
testify at a hearing at the RO before a Veterans Law Judge.  
However, in an October 2003 signed statement, the veteran 
said he did not wish to testify at a personal hearing or at a 
hearing via videoconference with a Veterans Law Judge.  Thus, 
all due process requirements were met regarding the veteran's 
hearing request.

The Board in December 2004, and again in November 2006, 
remanded the case for additional development.  The case now 
returns to the Board for further review.  


FINDINGS OF FACT

1.  A chronic respiratory disorder did not develop in 
service, a respiratory disorder did not persist from service 
to the present time, and a respiratory disorder is not 
otherwise causally related to service.  

2.  The veteran does not have residuals of any asbestosis or 
coccidioidomycosis, or residuals of any injury, including 
pneumonitis or particulate dust leading to fibrosis of the 
lungs.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if complete notice is not provided 
until after the initial adjudication, such a timing error can 
be cured by subsequent complete VCAA notice, followed 
readjudication of the claim, as in a statement of the case 
(SOC) or a supplemental statement of the case (SSOC).  
Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

Here, VCAA notice for the claim for service connection for a 
respiratory disorder was issued in December 2001, prior to 
the appealed June 2002 rating decision denying the claim.  
The RO issued further VCAA development letters June 2003, 
December 2004, and November 2006.  The claim for service 
connection for a respiratory disorder was readjudicated by 
SSOCs in June 2005, November 2005, and June 2007.   The Board 
is satisfied that any timing error in providing VCAA notice 
in this case was thus cured.  Mayfield; Prickett, supra. 

In the December 2001 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The 
additional development letters in September 2003, February 
2005, and November 2006, including following the December 
2004 and November 2006 Board remands, specifically addressed 
his claim for service connection for a respiratory disorder.  
The latter three development letters satisfied all four 
notice requirements of the VCAA.  Those letters informed of 
the evidence required to substantiate the claim for service 
connection for a respiratory disorder.  See 38 C.F.R. 
§ 3.303.  They also informed what evidence VA would seek to 
provide and what evidence the veteran was expected to 
provide.  The veteran was also requested to submit any 
evidence in his possession, in furtherance of his claim.  He 
was told that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

In this case, although the development letters in December 
2001, September 2003, and February 2005 did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such errors were 
harmless because service connection is here denied for the 
appealed claim, and hence no rating or effective date will be 
assigned with respect to the claimed condition.  In addition, 
the veteran was afforded the additional VCAA letter in 
November 2006 which addressed those downstream issues as 
required by Dingess.  The claim was thereafter readjudicated 
by the RO in an SSOC in June 2007.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records (SMRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The noted development letters requested that the veteran 
advise of any VA and/or private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claim.

VA and service medical records have been obtained and 
associated with the claims folder.  The veteran informed of 
additional private medical sources, and records were 
requested from sources for which the veteran provided 
authorization to obtain those records.  All records received 
were associated with the claims folder, and the veteran was 
duly informed, including by the appealed June 2002 rating 
action and by an SOC, and SSOCs, of records obtained in 
furtherance of his claim, and thus by implication of records 
not obtained.  The veteran was adequately informed of the 
importance of obtaining all relevant records.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence presenting a reasonable possibility of furthering 
the appealed claim.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was also afforded a VA examination, in February 
2005, to address his claimed respiratory disorder and its 
etiology as related to service.  That examiner provided a 
further medical opinion in April 2007.  As discussed below, 
the Board is satisfied that this examination and additional 
opinion, taken together with all the evidence of record, are 
adequate for adjudication of the claim.  38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board is also satisfied that the development requested by 
the Board in Remands in December 2004 and November 2006 has 
been satisfactorily completed, including providing adequate 
notice and assistance to the veteran, and obtaining relevant 
evidence, inclusive of the February 2005 VA examination and 
further medical opinion in April 2007.  

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claim, and did so by 
written submissions.  As noted in the Introduction, above, by 
an October 2003 signed statement the veteran effectively 
withdrew his prior, June 2003 request for a hearing before a 
Veterans Law Judge.  

By a VA Form 9 submitted in February 2006, the veteran 
specifically declined the opportunity of a hearing to address 
his claim.  By an April 2006 submission, the veteran's 
representative informed that they had no further information 
or evidence to submit in furtherance of the claim.  There is 
no indication that the veteran or his representative 
expressed a further desire to address the claim which has not 
been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Claim for Service Connection for a Respiratory Disorder

The veteran has variously contended that his respiratory 
disorder originated in service, with persistent cough 
continuing over the decades since that time, or that he was 
exposed to substances in service, to include asbestos and 
other respiratory irritants, which caused or substantially 
contributed to his current respiratory disorder. 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection for a disability on a direct 
basis, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Service connection may be granted on a direct basis 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
No. 07-7029, slip op. at 7 (Fed. Cir. The 3, 2007); See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The veteran's SMRs reflect that, when he was examined for 
enlistment into service in August 1956, a respiratory 
disorder was not reported, and the veteran was found 
qualified for active service.

Clinical records dated later in August 1956 indicate that the 
veteran said he had spots on his lungs and was referred to 
the chest clinic for evaluation. A September 1956 
consultation report indicates the veteran was referred to the 
chest clinic because of an abnormal chest film performed on 
routine enlistment.  He indicated that for the past two weeks 
he had experienced vague transient anterior chest pain, with 
no other pulmonary symptoms. This pain apparently was 
aggravated since he was told there was a "spot on his 
lung." There was no history of contact with pulmonary 
tuberculosis.  Physical examination of the chest and abdomen 
was negative and there was no significant lymphadenopathy.  A 
chest X-ray taken at the end of August 1956 revealed a linear 
nodular density in the right second anterior interspace.  
This had a stellate appearance, and there was no change from 
X-rays taken the day before and those taken two weeks later.  
Cocci and histo skin tests were positive.  The clinical 
impression was pulmonary fibrosis, right upper lung field, of 
undetermined etiology, thought probably to be old 
coccidioidomycosis that existed prior to service.  The 
veteran was given clearance for duty and advised to repeat 
chest X-rays in three months.

The SMRs further indicate that a chest X- ray taken in 
October 1956 showed residual scarring present in the right 
upper lobe which represented residuals from a previous 
inflammatory process.  Thereafter, the veteran was 
hospitalized briefly in October 1956 for observation for 
suspected coccidioidomycosis, and no disease was found.  In 
November 1956, he was diagnosed and treated for streptococcal 
sore throat.

During 1957, the veteran repeatedly complained of chest pain 
for about one year, with shortness of breath and pain related 
to exertion, and was referred for a cardiology examination.  
According to an October 1957 cardiology consultation report, 
the veteran reported daily almost constant dull non-radiating 
left anterior chest pain that occasionally lasted up to one 
minute.  The more active he was, the more intense the pain.  
Coughing and bending intensified the chest discomfort.  On 
examination, his lungs were clear and his heart was normal.  
The clinical impression was no evidence of organic heart 
disease, and his chest pain was thought to be probably of 
functional origin.  His X-rays were reviewed by radiologists, 
who opined that the infiltrate of the right third ICS 
(intercostal space) represented an old healed inflammatory 
process.  The veteran also currently had viremia (influenza) 
that required treatment.  Chest X-rays taken in January 1959 
and February 1960 were read as normal.  When he was examined 
for discharge in July 1960, a respiratory abnormality was not 
found.

The Board cannot find a ready explanation for the chest X-ray 
findings at the right third ICS as reported in the service 
records, since recent chest X-rays, including those reviewed 
by the February 2005 VA examiner, are entirely negative for 
any finding of past obstructive or restrictive lung disease 
or fibroses or other indications of the past disease.  What 
is relevant, for purposes of the present adjudication, is the 
absence of current findings, including upon X-rays, of 
residuals of acute respiratory disease including any due to 
asbestos exposure or coccidioidomycosis, or residuals of any 
injury including pneumonitis or particulate dust leading to 
fibrosis of the lungs, as discussed below.  

The veteran's service records indicate his occupational 
specialty in service was automotive repairman.  In written 
statements in support of his claim, including in December 
2001, the veteran said that he worked as a mechanic and 
service station maintenance worker in service.  He replaced 
batteries, checked acid levels, and filled batteries, and 
replaced brakes and brake systems.  He believed that when he 
was in service, brake pads and drums contained asbestos, and 
that he was exposed to asbestos when "pickling", that is 
taping hoses and car parts underneath the vehicle.  Further, 
the veteran indicated that he regularly stayed overnight in a 
non-ventilated garage, as a fireguard, which caused him to 
inhale various chemical fumes.  He said he was exposed to 
fumes from cleaning chemicals and solvents, particularly when 
he was stationed in Cheyenne, Wyoming, and that his cough 
worsened after he arrived in Cheyenne.  He said he also 
shoveled coal during service and was exposed to fine coal 
dust.

In the December 2001 written statement, the veteran said that 
prior to entering service he was a high school student and 
picked cotton for a few weeks a year, for about two years.  
He denied exposure to asbestos post service, and denied a 
history of tobacco use.

The veteran also submitted some lay statements in support of 
his claim.  However, these ultimately do not provide 
substantial support to his claim, because they do not support 
that the veteran had a respiratory disorder or symptoms in 
service, or that a current respiratory disorder originated in 
service or is otherwise related to service.  

In a February 2005 letter, a California Cadet Corps 
instructor of the veteran while he was in high school attests 
that he did not recall the veteran having a chronic health 
problem at that time.  However, the adjudication of the 
current claim does not turn on the absence of a respiratory 
disorder prior to service.  The presumption that the veteran 
entered service in sound condition with respect to his 
respiratory system is not in question.  See 38 U.S.C.A. §§ 
1111, 1137; 38 C.F.R. § 3.304(b).  Rather, in that regard, 
the pertinent question is whether the veteran's current 
respiratory disorder developed in service, or, contrarily, 
after service.  

Also of record is a 2005 letter from a daughter of the 
veteran, in which she attests that at the age of seven or 
eight when visiting with her father she observed that he had 
a chronic cough, and she would bring him glasses of water to 
soothe that condition.  However, she further attested that 
she was currently 38 years of age.  Hence, the period in time 
which she recalls was around 1974 or 1975, approximately 15 
years after service.  This daughter was not born until 
approximately seven years post-service, and hence could have 
no first-hand recollection of a respiratory disorder in 
service or in years immediately proximate to service, to 
support the claim.  

Similarly, the veteran submitted a February 2005 statement by 
an friend or acquaintance who attested to knowing the 
veteran, stating, "I have known [the veteran] since 1971 and 
can not recall a time when he did not have a recurring 
cough."  Because this friend did not know the veteran until 
approximately eleven years post-service, he also cannot 
provide any first-hand knowledge of the veteran's respiratory 
disorder being present in service or immediately proximate to 
service.  

In support of his claim, the veteran submitted private 
medical records, including those from U.S.C., M.D., dated 
from 1968 to 2001.  A January 2000 private treatment record 
includes the veteran's complaints of a productive cough and 
shortness of breath.

In May and September 2001 letters, Dr. C, a private 
physician, addressed the veteran's respiratory disorder.  In 
the September letter, he informed that the veteran had been 
under his observation "since 1956."  Notwithstanding this 
impressive feat of longevity of practice by this physician, 
the physician was not able to provide an opinion establishing 
his personal knowledge of the veteran having had a 
respiratory disorder in service.  He was also not able to 
provide a medical opinion, based on clinical evidence, of 
etiology as related to service.  Rather, he states that the 
veteran "reportedly had Valley Fever at approximately 14 
years of age and since that time he has had frequent and 
sometimes continuous episodes of Respiratory Distress."  
Thus, this does not constitute a medical opinion by Dr. C, 
but rather merely a recordation of what the veteran 
purportedly told him.  Regarding such evidence, the Court has 
held that a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

In the September 2001 letter, Dr. C also noted that the 
veteran "reportedly has had great exposure to toxic 
substances including asbestos, cleaning solvents, fine saw 
dust, oils, auto fluids - also exposure to inhaled chemicals, 
acid and [the veteran] as a service man had to manually fill 
batteries for vehicles with acids and water causing much 
coughing, dizziness, chest pain, headaches and general 
discomfort."  Here, the examiner is once again relying on 
what the veteran reportedly told him as a history of 
environmental exposures to respiratory irritants, which can 
only be relied upon to the extent that the veteran is judged 
to be a reliable historian to support his claim.  As 
discussed below, that is not the case.  

Based on those reported exposures, Dr. C provides the 
following opinion:  "It is felt that this prolonged constant 
contact with the above mentioned respiratory irritants have 
contributed to the [v]eteran[']s present chronic respiratory 
problems." Because the veteran is unreliable as a historian, 
this medical opinion based on self-reported history is not 
cognizable to support the claim.  A medical opinion based on 
an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

In a November 2001 letter, Dr. G, another private physician, 
informed that he cared for the veteran since June 2000.  He 
also noted the veteran's self-reported history of Valley 
Fever at the age of 14, and of frequent episodes of 
respiratory distress since that time.  Again, because the 
veteran's reliability as a historian is here discounted, this 
opinion by Dr. G is judged to have little probative weight.  
Reonal.

In June 2002, a VA physician opined that the veteran had 
coccidioidosis and asthmatic bronchitis as conditions that 
existed prior to service and did not increase in service 
beyond the normal progress of these diseases.  However, this 
physician did not indicate that he had reviewed the claims 
folder or the medical record, and did not provide any 
evidentiary basis for his opinions.  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Hence, these opinions can be afforded little or no 
probative weight.  

At a VA examination in February 2005, the veteran reported a 
40-year history of nonproductive cough which was at first 
sporadic and later became constant, and which had never 
completely gone away.  He reported working as an automobile 
mechanic in the 1950s and 1960s, including around brake 
systems with rotors, drums, and brake lines.  He denied any 
knowledge of having had pneumonia.  He reported recent 
treatment for asthma including with combination metered-dose 
bronchodilators and anti-inflammatory medication.  He 
reported being a lifelong non-smoker, though with a 
significant family history of lung cancer and of family 
members who smoked.  The examiner also noted that the 
veteran's weight had been steadily, gradually increasing 
since he left service, having once been 160 pounds, but now 
being his heaviest, currently 255 pounds.  The examiner also 
noted that while the veteran did not have a known history of 
hypertension, his blood pressure was rising recently.  

The February 2005 VA examiner reviewed the claims folder and 
conducted a thorough examination, with review of X-rays.  The 
examiner noted that there was no evidence of pulmonary 
asbestosis, with no pleural plaques or pleural areas on the 
chest X-rays indicative of pleural-based disease.  The 
examiner noted that the veteran had been receiving treatment 
for asthma for many years.  He assessed that the veteran's 
bronchial asthma was the reason for his chronic cough.  

Pulmonary function studies were conducted in March 2005, but 
not interpreted for purposes of this claim until the veteran 
underwent a further VA examiner review April 2007.  

In April 2007, the same VA examiner who examined the veteran 
in February 2005 again reviewed the claims folder, inclusive 
of the prior examination report, and provided answers to the 
Board's November 2006 remand questions.  The examiner 
specifically noted that he reviewed the 2001 private medical 
statements by Dr. G and Dr. C, and the June 2002 opinion by a 
VA general surgeon.  The examiner informed that the veteran's 
respiratory disorder was his chronic cough.  He concluded 
that the veteran did not have breathing difficulties, 
pneumonitis, bronchitis, or residuals of any asbestosis or 
coccidioidomycosis, or residuals of any injury including 
pneumonitis or particulate dust leading to fibrosis of the 
lungs.  The examiner further found that the veteran did not 
have evidence of obstructive lung disease, though he did have 
bronchial asthma/ asthmatic bronchitis (the examiner uses 
these terms interchangeably) treated with asthma medications.  
The examiner also stated that the veteran does not have any 
lung disease that was progressive in nature, such as 
interstitial fibrosis or pulmonary asbestosis.  Rather, the 
veteran's asthmatic bronchitis was "episodic at best" and 
manifested solely by symptoms, without supportive findings on 
x-rays or pulmonary function tests.  The examiner concluded 
that while the veteran has asthmatic bronchitis, he does not 
have any respiratory disease that is a residual of any 
occupational exposure, either pre-service, in-service, or 
post-service.  

The Board notes that the self-reported history by the veteran 
at the VA examination in February 2005 contradicts the self-
reported history as noted by Dr. C and Dr. G in their 2001 
letters.  In the former, he reported a 40-year history of at 
first intermittent coughing, which gradually grew more 
chronic, whereas to Dr. C and Dr. G he reported bouts of 
respiratory distress or coughing beginning at age 14, which 
would have been approximately 53 years prior to the February 
2005 VA examination.  Based on these inconsistent medical 
histories, the Board finds that the veteran is not a reliable 
historian with regard to his history of respiratory symptoms, 
and hence his reports of symptoms of disability ultimately 
cannot be relied upon to support his claim.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432- 433 (2006).  The Board 
notes, parenthetically, that even the veteran's self-reported 
40-year history of at first intermittent, and then gradually 
more constant cough, would still place the cough at earliest 
onset approximately five years after he left service.

The Board notes that the VA examiner at the May 2007 
examination stated that the disability was incurred prior to 
service.  This neither helps nor hinders the veteran's case, 
since such an opinion is insufficient to overcome the 
presumption of soundness created upon entry into service, and 
does not relate to disability developing in service or 
otherwise being related to service.  38 C.F.R. § 3.304(b).   
Regarding this statement by the examiner, the Board notes 
that there is no pre-service clinical evidence to support the 
opinion, and hence this particular opinion can be afforded 
little or no probative weight.  Bloom; Black, supra.

Weighing the evidentiary record as a whole, while the Board 
notes the record of in-service treatment for respiratory 
difficulties, the weight of the evidence is against 
persistence of a chronic respiratory disorder from that time 
to the present.  The Board finds scant cognizable, probative 
evidence to support the veteran's contentions of development 
of his current, chronic respiratory disorder in service or of 
a causal link to service, due largely to the unreliability of 
the veteran's self-reported history, the absence of medical 
records from service onward establishing continuity of 
symptoms from service, and the absence of cognizable medical 
opinion or other opinion evidence entitled to sufficient 
weight to establish a chronic respiratory disorder in service 
or otherwise causally related to service.  The February 2005 
and April 2007 VA examiner's opinions as to etiology (apart 
from that examiner's aberrant statement regarding a pre-
existing condition) are the only ones that do not rely on 
that self-reported history.  In the April 2007 opinion, the 
VA examiner concludes that the veteran's chronic respiratory 
disorder, asthmatic bronchitis, is, in effect, unrelated to 
any specifically identified exposure in service.  Medical 
treatment records also do not trace the current disorder to 
service.  

Even though Dr. C reports the veteran having been "under 
[his] observation" since 1956, he is only able to state, in 
his September 2001 opinion letter, that "[the veteran's] 
disabilities have been present for many years."  This from 
the private physician who was seeking to assist the veteran 
and was uniquely positioned, based on the length of his 
medical career and observation of the veteran, to establish 
the presence of the disorder beginning in service or at least 
proximate to service.  Ultimately, the opinion letters of Dr. 
C, by this glaring omission, weigh against any continuity of 
a respiratory disorder from service.  

Because the weight of cognizable evidence is against 
development of a chronic respiratory disorder in service, is 
against continuity of respiratory symptoms from service to 
the present, and is against a respiratory disorder being 
otherwise causally related to service, the preponderance of 
the evidence is against the claim on those bases.  38 C.F.R. 
§ 3.303.  Based principally on current findings, to include 
X-ray and pulmonary function test evidence and VA medical 
opinion, as discussed, the preponderance of the cognizable 
evidence is also against the veteran having asbestosis, and 
hence is against the claim on the basis of any asbestos 
exposure in service.  38 C.F.R. § 3.303.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a respiratory disorder is denied.  



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


